The opinion of the court was delivered, by
Thompson, J.
It was not denied on argument, nor could k have been with any show of plausibility, that school directors is this city and county have the right and power to dismiss teacher^ Where, in their opinion, the interests of the schools require h. This admits of no denial. That the plaintiff in this case had for five years, satisfactorily to all concerned, discharged tin arduous duties of principal of the Monroe Grammar School, is much to her credit, and a very high testimonial of capacity and fidelity; yet even this imposed no legal restriction on the exercise of the power of removal. There may possibly be sufficient reasons for a change of teachers, even where it is not easy to make it manifest to any but those whose immediate obligation and duty produce such a result, and we ought not, if we had the power, to embarrass the right to make such changes. The complaint here is not for removal merely, but for a conspiracy to accomplish the end through undue means, with malice and with intent to injure the plaintiff. The defendants, being public officers, and acting within the undoubted scope of their authority, so far as displacing the plaintiff was concerned, are not answer*155able in damages for the consequences of their acts, unless malice and injury were the impelling motives. The law presumes nothing like this as against them: it was therefore incumbent on the plaintiff to prove it upon them. It was just here she failed, and, so failing, had no case. Our brother at Nisi Prius was authorized to judge of this in coming to a conclusion to non-suit the plaintiff; and after a very careful examination of all the testimony given, we think he was entirely right in his conclusion to do so. We see no evidence of an unlawful combination or conspiracy among the members of the committee, the defendants; nothing like malice, and but little of injury. Had the testimony been objected to, going to show injury, it is probable it would not have been received. It was but the opinion of the witness that it would prejudice. But even if it were injurious, and there was no malice, no damages could be demanded as the consequence.
It is possible that injustice was done the plaintiff by the committee, but nothing has been shown to bring it within judicial .cognisance, so as to justify the proposed redress. We regard the nonsuit as properly directed, and the judgment is affirmed.